       Case 5:17-cv-02185-BLF Document 212 Filed 06/05/19 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
11
                               SAN JOSE DIVISION
12
13
     IN RE NEXUS 6P PRODUCTS LIABILITY        Case No. 5:17-cv-02185-BLF
14   LITIGATION,
15                                            [PROPOSED] ORDER APPROVING
                                              CLASS NOTICE TO AMAZON
16                                            CUSTOMERS
17
18
19
20
21
22
23
24
25
26
27
28

            [PROPOSED] ORDER APPROVING NOTICE TO THE CLASS PURSUANT
                                 TO CIVIL L. R. 7-11
                             Case No. 5:17-cv-02185-BLF
        Case 5:17-cv-02185-BLF Document 212 Filed 06/05/19 Page 2 of 2



 1          Having reviewed and considered Plaintiffs’ Unopposed Administrative Motion for Order
 2   Approving Class Notice to Amazon Customers, the Stipulation in support thereof, and for good cause
 3   shown, the Court hereby:
 4          1.     Approves the Amazon email notice attached as Exhibit A to the Stipulation; and
 5          2.     Directs Amazon to send the approved email notice to its affected customers that are
 6                 Settlement Class Members in accordance with the Preliminary Approval Order.
 7
 8                 IT IS SO ORDERED.
 9
10   Dated: June 5, 2019
                                                        The Honorable Beth Labson Freeman
11                                                      United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              1
           [PROPOSED] ORDER RE: NOTICE TO THE CLASS PURSUANT TO CIVIL L.R. 7-11
                                 Case No. 5:17-cv-02185-BLF
